Exhibit 10.1










FORM OF WARRANT OFFER LETTER






















August 24, 2012







Dear GelTech Solutions, Inc. Warrant Holder:







We are writing to you as the holder of warrants to purchase shares of GelTech
Solutions, Inc. (the “Company”).  If you exercise your warrants for cash at any
time through September 30, 2012 (the “Offer End Date”), the Company will reduce
your exercise price to $0.50 per share.  You may exercise your warrants by
providing email notification by 5:00 p.m. on the Offer End Date.  The Company
must receive your good funds, original warrant and warrant exercise form within
three business days following the Offer End Date.  




If you have any questions, please call Michael Hull or me at (561) 427-6144.  







Sincerely yours,













Michael Cordani

Chief Executive Officer






